Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The amendment filed on September 07, 2021 has been received and made of record. In response to Non-Final Office Action mailed on June 04, 2021, independent claims 1, 17, and dependent claims 3, 19 have been amended. Claims 2, 4-16, 18, and 20 are maintained of which claim 13 is independent claim. NO claim has been added or cancelled. Therefore, claims 1-20 are pending for consideration.

Response to Arguments

3. Applicants’ arguments, in "Remarks", filled on September 07, 2021 with respect to independent claims 1, and 17 have been considered but are moot in view of mew ground of rejection as necessitated by applicants’ amendment.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

7.	Claims 1-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al.(US 2020/0019280 A1)(herein after CHEN) in view of Choung et al.(US 2015/0015532 A1)(herein after Choung).

Regarding claim 1, CHEN teaches a touch sensor for a display device(Para-4, 73), the touch sensor comprising: 

a base layer(substrate 1, figs.4-15 and related text);

a first conductive layer(S101, fig.15, Para-76; metal bridge point 2, fig.8, first electrode layer 300, electrode connection bridge 3, S102, fig.15, Para-77; also figs.9-11 and related text) disposed in a sensing region(figs.3&5) on the base layer (substrate 1);
 
an insulating layer(first organic insulating layer and protection layer 4, fig.12, Para-78; S103, fig.15) disposed on the first conductive layer(first touch electrode layer 01, Para-53);

a second conductive layer(second electrode layer 500, fig.13, Para-85) disposed on the insulating layer(first organic insulating layer) in 	 sensing region(fig.3);
(second organic insulation layer, second protection layer 6, figs.13&14, Para-85) disposed on the second conductive layer(second electrode layer 500);
 
a plurality of signal lines(metal wires 20, wire electrode layer 50, figs.1-3&6-7 and related texts) provided in a non-sensing region(bonding area), the plurality of signal lines being electrically connected to the first and second conductive layers(figs.1-3); and
 
a second insulating pattern(protection layer 60, figs.6&7, Para-68/69) disposed on the plurality of signal lines(20, 50),
 
wherein the first insulating pattern and the second insulating pattern[comprise the same material and] are provided in the same layer(Para-68),

wherein the first insulating pattern(second protection layer 6, fig.4) has substantially the same planer shape as the second conductive layer(51, 52, fig.4)(Para-86). 

Nevertheless, CHEN is not found to teach expressly the touch sensor, wherein the first insulating pattern and the second insulating pattern comprise the same material(CHEN only discloses that the first insulating layer and the second insulating layer could be insulating organic layers in Para-71).
However, Choung teaches a display device integrated with touch screen panel, wherein the first insulating pattern(first dielectric layer 130, fig.1)  and the second insulating pattern (second dielectric layer 140, fig.1)comprise the same material (Para-98). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified CHEN with the teaching of Choung to include the feature in order to decrease an entire thickness of the touch sensitive display device and to improve visibility of the display device.

Regarding claim 2, CHEN as modified by Choung teaches the touch sensor of claim 1, wherein the first insulating pattern (second protection layer 6)overlaps the second conductive layer (51, 52, 510, fig.4), and the second insulating pattern(60, fig.6) overlaps the signal lines(20, 50, figs.6&7, CHEN).

Regarding claim 3, CHEN as modified by Choung teaches the touch sensor of claim 2, wherein the second insulating pattern (60, fig.6, CHEN) has substantially the same planer shape as the signal lines(50, figs.6&7, CHEN)(substantially does not give any weight to the claim limitations).
claim 4, CHEN as modified by Choung teaches the touch sensor of claim 2, wherein the first insulating pattern is in contact with at least a portion of the second conductive layer(figs.4&14, CHEN).

Regarding claim 5, CHEN as modified by Choung teaches the touch sensor of claim 4, wherein the first insulating pattern and the second insulating pattern include at least one of an inorganic insulating material and an organic insulating material(Para-71, CHEN).

Regarding claim 6, CHEN as modified by Choung teaches the touch sensor of claim 5, wherein the second conductive layer comprises a second conductive pattern(first electrode 51 or second electrode 52, figs.3-5, CHEN) including:
 
a plurality of first sensor patterns(first electrode 51 or second electrode 52) disposed on the insulating layer(first protection layer 4, figs.4&5, CHEN), the plurality of first sensor patterns being arranged in a first direction(fig.3);
 
a plurality of second sensor patterns(second electrode 52 or first electrode 51) disposed on the insulating layer(first protection layer 4), the plurality of second sensor patterns being arranged in a second direction intersecting the first direction(fig.3), the plurality of second sensor patterns (second electrode 52 or first electrode 51) being spaced apart from the first sensor patterns(first electrode 51 or second electrode 52); and

a plurality of second bridge patterns connecting the second sensor patterns to each other(figs.3-5, CHEN),

wherein the first conductive layer(2/3) comprises a first conductive pattern including a plurality of first bridge patterns(2/3) disposed between the base layer(substrate 1) and the insulating layer(first protection layer 4) in the sensing region, the plurality of first bridge patterns connecting the first sensor patterns to each other(fig.3, CHEN).

Regarding claim 7, CHEN as modified by Choung teaches the touch sensor of claim 6, wherein the first insulating pattern(second protection layer 6, fig.4, CHEN) is disposed on each of the first sensor patterns(51 or 52), the second sensor patterns(52/51), and the second bridge patterns(3, fig.5, CHEN; fig.5&6 and related text, Choung).

Regarding claim 8, CHEN as modified by Choung teaches the touch sensor of claim 7, wherein the first insulating pattern is formed in the same process as each of the first sensor patterns, the second sensor patterns, and the second bridge patterns(Para-63, 70, 72, 85, CHEN).
claim 9, CHEN as modified by Choung teaches the touch sensor of claim 8, wherein the first insulating pattern is in contact with at least a portion of each of the first sensor patterns, at least a portion of each of the second sensor patterns, and at least a portion of each of the second bridge patterns(fig.4, CHEN).

Regarding claim 10, CHEN as modified by Choung teaches the touch sensor of claim 9, wherein the first insulating pattern is in contact with an upper surface of the first sensor pattern, an upper surface of the second sensor pattern, and an upper surface of the second bridge pattern (fig.4, CHEN).

Regarding claim 11, CHEN as modified by Choung teaches the touch sensor of claim 5, wherein the second insulating pattern is in contact with at least a portion of each of the signal lines(figs.6&7, CHEN).

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recites identical claim limitations except for minor wording and insignificant changes in terminology. 
Claim 18 is rejected for the same reason as mentioned in the rejection of claim 5, since both claims recites identical claim limitations. 
	
Claim 19 is rejected for the same reason as mentioned in the rejection of claims 2 and 3, since claim 19 recites identical claim limitations in a combinations of claims 2 and 3.

Claim 20 is rejected for the same reason as mentioned in the rejection of claim 6, since both claims recites identical claim limitations. 

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al.(US 2020/0019280 A1) in view of Choung et al.(US 2015/0015532 A1) and further in view of KIM et al.(US 2019/0294278 A1) (herein after KIM).

Regarding claim 12, CHEN as modified by Choung teaches the touch sensor of claim 11, wherein the signal lines comprises sensing lines(metal wire 20, wire electrode layer 50, fig.6, CHEN) and
 
Nevertheless, CHEN as modified by Choung is not found to teach expressly the touch sensor, wherein at least some of the sensing lines include: a first metal layer disposed between 

However, KIM teaches touch sensor, wherein at least some of the sensing lines include:
 
a first metal layer(first metal layer MTL1, fig.5, Para-76) disposed between the base layer(base substrate BS) and the insulating layer(first insulating layer IL1); and
 
a second metal layer(second metal layer MTL2, fig.5, Para-80) disposed between the insulating layer(first insulating layer IL1) and the second insulating pattern(second insulating layer IL2), the second metal layer overlapping the first metal layer (fig.5),
 
wherein the second insulating pattern and the second metal layer are provided through the same process(obvious to have same process to make insulating pattern and second metal layer). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified CHEN further with the teaching of KIM to include the feature in order to provide a touch sensor to .

Allowable Subject Matter

9.	Claims 13-16 are allowed.

10.	The following is an examiner’s statement of reasons for allowance:
Claim 13: None of the cited references in record, alone or in combination, provide reasonable motivation to fairly teach or suggest the applicants’ invention, “------, and forming a second conductive layer having a first insulating pattern disposed on the top thereof and a second metal layer having a second insulating pattern disposed on the top thereof by simultaneously etching the metal material layer and the insulating material layer(figs.12D and 12E, and related text disclosed in the specification submitted on July 19, 2020), wherein the second conductive layer and the first insulating pattern correspond to the sensing region on the insulating layer, and the second metal layer and the second insulating pattern” with all other limitations cited in independent claim 13.
Claims 14-16 are also allowed because of their dependency on the allowed base claims respectively.

Conclusion
11.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Nate
12.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692